Exhibit 23(1) Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (FormS-8 No.333-43569) pertaining to the Hess Corporation Employees’ Savings and Stock Bonus Plan, Registration Statement (FormS-8 No.333-94851) pertaining to the Hess Corporation Amended and Restated 1995 Long-Term Incentive Plan, Registration Statement (FormS-8 No.333-115844) pertaining to the Hess Corporation Second Amended and Restated 1995 Long-Term Incentive Plan, Registration Statement (FormS-8 No.333-150992) pertaining to the Hess Corporation 2008 Long-Term Incentive Plan, Registration Statement (Form S-8 No. 333-167076) pertaining to the Hess Corporation 2008 Long-Term Incentive Plan, Registration Statement (Form S-8 No. 333-181704) pertaining to the Hess Corporation 2008 Long-Term Incentive Plan, Registration Statement (Form S-8 No. 333-204929) pertaining to the Hess Corporation Amended and Restated 2008 Long-Term Incentive Plan, and Registration Statement (Form S-3 No. 333-202379) of Hess Corporation; of our reports dated February 23, 2017, with respect to the consolidated financial statements and schedule of Hess Corporation and the effectiveness of internal control over financial reporting of Hess Corporation included in this Annual Report (Form 10-K) of Hess Corporation for the year ended December 31, 2016. /s/Ernst& Young LLP New York, New York
